  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  IN RE:                                                                Chapter 7

  MARTINA MARIA-LUZ CANDELARIO                                          CASE NO.: 18-23705-RDD

  Debtors.                                                              Judge: Hon. Robert D. Drain

  ------------------------------------------------------------------X
  WINDWARD BORA, LLC,

  Plaintiff,

                              -against-

  MTGLQ INVESTORS LP; SHELLPOINT
  MORTGAGE     SERVICING; FEDERAL
  NATIONAL MORTGAGE,

  Defendants.

  ------------------------------------------------------------------X

                                                 COMPLAINT

        Windward Bora, LLC (“Windward Bora”), as Plaintiff herein, complains of defendants

MTGLQ Investors, LP (“MTGLQ”), Shellpoint Mortgage Servicing (“Shellpoint”) and Federal

National Mortgage Association (“Fannie Mae”) (MTGLQ, Shellpoint and Fannie Mae shall be

collectively referred to as the “Defendants”) as follows:

                                      JURISDICTION AND VENUE

        1.       This action is brought pursuant to sections 105(a), 502, 506 of title 11, United States

Code (the “Bankruptcy Code”) and under Rules 3007, 3012, 7001(2) and (9) and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        2.       This Court has jurisdiction over this action under 28 U.S.C. sections 157 and 1334

and the standing order of the United States District Court for the Southern District of New York,

referring all bankruptcy cases filed herein and all matters arising in and under said cases and related

                                                          1
thereto the Bankruptcy Judges of this District, as the action arises in and under and/or relates to

the instant Chapter 7 bankruptcy case of the Debtor.

       3.      This action is a proceeding arising under the Bankruptcy Code and arises in and is

related to a case under the Bankruptcy Code as contemplated under 28 U.S.C. section 157(b)(1).

       4.      This action is a core proceeding pursuant to 28 U.S.C. section 157(b)(2)(A), (B),

(K) and (O).

                                 GENERAL ALLEGATIONS

       5.      On or about June 28, 2007, the debtor Martina Maria-Luz Candelario (“Candelario”

or the “Debtor”) and Martin Candelario executed a mortgage (the “Windward Bora Mortgage”) in

favor of National City Bank (the “Lender”), encumbering the property located at 11 Wiles Drive,

Stony Point, New York 10980 (the “Property”).

       6.      On July 13, 2007, the Windward Bora Mortgage was recorded in the Rockland

County Clerk on July 13, 2007 as Instrument No.: 2007-00035067.

       7.      The Windward Bora Mortgage secures a promissory note (the “Windward Bora

Note”) in the original principal amount of forty thousand seven hundred dollars and zero cents

($41,700.00), executed by Candelario on June 28, 2007, and delivered to the Lender.

       8.      The Windward Bora Mortgage and Note were assigned through Assignments of

Mortgage and endorsements upon the promissory Note to Windward Bora. The endorsed

Windward Bora Note was physically delivered to Windward Bora on December 15, 2017.

       9.      The Windward Bora Mortgage was assigned by PNC Bank, N.A. Successor By

Merger to National City Bank to Dreambuilder Investments by the Assignment of Mortgage dated

August 12, 2010, and recorded in the Rockland County Clerk’s Office on April 4, 2014 as

Instrument Number 2014-00009058. The Windward Bora Mortgage was then assigned by

Dreambuilder Investments to Trinity Financial Services, LLC by the Assignment of Mortgage



                                                2
dated March 28, 2014, and recorded in the Rockland County Clerk’s Office on April 4, 2014 as

Instrument Number 2014-00009059. Next, the Windward Bora Mortgage was assigned by Trinity

Financial Services, LLC to Ventus Properties, LLC by the Assignment of Mortgage dated August

26, 2014 and recorded in the Rockland County Clerk’s Office on September 17, 2014 as Instrument

Number 2014-00025064. Finally, the Windward Bora Mortgage was assigned by Ventus

Properties, LLC to Windward Bora, LLC by the Assignment of Mortgage dated November 10,

2017.

        10.    The Debtor and Martin Candelario also executed a mortgage (the “MTGLQ

Mortgage”) in favor of Mortgage Electronic Registration Systems, Inc. as Nominee for Garden

State Mortgage Corporation, its successors and assigns. The MTGLQ Mortgage was subsequently

assigned to Federal National Mortgage Association (“Fannie Mae”), and then assigned to

MTGLQ. The MTGLQ Mortgage encumbers the Property in exchange for a loan (the “MTGLQ

Note”) (the MTGLQ Mortgage and the MTGLQ Note shall collectively make up the “MTGLQ

Loan”). Upon information and belief, Debtor entered into a modification concerning the MTGLQ

Loan which increased the principal balance of the MTGLQ Loan without Windward Bora’s

consent.

        11.    The MTGLQ Mortgage was originated as a Fannie Mae Mortgage. MTGLQ

Mortgage is currently serviced by Shellpoint and Shellpoint is acting on behalf of MTGLQ in the

instant underlying bankruptcy action.

        12.    On November 2, 2018 the Debtor commenced the bankruptcy case (the “Case”) by

filing a voluntary petition for relief pursuant to Chapter 7, Title 11 of the United States Code with

the United States Bankruptcy Court for the Southern District of New York (the “Court”).




                                                 3
        13.     Plaintiff now files this action seeking to recover under unjust enrichment and

seeking a declaratory judgment that the Windward Bora Mortgage has priority over the MTGLQ

Mortgage.

                                     CAUSES OF ACTION

                                   UNJUST ENRICHMENT

        14.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “13” of the Complaint with the same force and effect as if more

specifically set forth herein.

        15.     Upon information and belief, Debtor previously defaulted on the MTGLQ

Mortgage and the MTGLQ Note and a loan modification was offered to Debtor by MTGLQ,

Fannie Mae or Shellpoint (the “Loan Modification”) to avoid foreclosure.

        16.     Upon information and belief, the Loan Modification increased the principal balance

of the MTGLQ Loan and gave MTGLQ the opportunity to secure more money than it had prior to

the Loan Modification.

        17.     Upon information and belief, over the life of the MTGLQ Loan, the Loan

Modification will allow it to recover more than it would have under the original terms of the

MTGLQ Mortgage and Note.

        18.     The Loan Modification also gave MTGLQ a greater security interest to the Property

than what it originally had under the MTGLQ Mortgage.

        19.     This greater security interest in the Property that MTGLQ obtained through the

Loan Modification was to the detriment of the Plaintiff.

        20.     The Loan Modification eliminated equity from the Property, reducing Plaintiff’s

ability to recover the amounts due under the Windward Bora Note and the Windward Bora

Mortgage.



                                                 4
         21.        Since MTGLQ, Fannie Mae and Shellpoint eliminated the equity from the Property,

 they have been unjustly enriched.

         22.        The Defendants by failing to bring its own foreclosure action expeditiously, created

 an unjustifiable impairment of collateral, thereby materially prejudicing the interests of the

 Plaintiff.

         23.        The Defendants are being unjustly enriched under the terms of the Loan

 Modification. Plaintiff should be declared a secured lien against the Property with priority over

 the Loan Modification and the amounts due under it.

                               DECLARATORY JUDGMENT FOR
                            SUBORDINATION OF MTGLQ MORTGAGE

         24.        Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “23” of the Complaint with the same force and effect as if more specifically

set forth herein.

         25.        Under New York law, when a modification of a senior mortgage “substantially

 impairs the security interest of the junior lienors or effectively destroys their equity” without the

 consent of the junior mortgagee, the senior mortgage loses priority to the junior mortgage. Fleet

 Bank of N.Y. v County of Monroe Indus. Dev. Agency, 224 A.D.2d 964, 965, 637 N.Y.S.2d 870

 (4th Dept. 1996) (citing, Shultis v. Woodstock Land Dev. Assocs., 188 A.D.2d 234, 236-237, 594

 NYS 890 (3d Dept. 1993) and Empire Trust Co. v Park-Lexington Corp., 243 A.D 315, 321, 276

 NYS 586 (1st Dept. 1934)); see also, In re White, 514 B.R. 365, 369-370 (E.D.N.Y. 2014) (internal

 citations omitted) (Senior lien holder will be divested of its priority and junior lien holder will be

 elevated to a position of superiority when the modification of senior lien “prejudices the rights of

 the junior lien holder or impairs its security, and is made without the junior lien holder’s consent.”).

         26.        The Loan Modification created a substantial, material and adverse impairment of

 the Windward Bora Note and the Windward Bora Mortgage.


                                                     5
        27.     The Loan Modification was entered into after the Windward Bora Note was

delivered by the Debtor to Plaintiff’s Lender and after the Windward Bora Mortgage was recorded.

        28.     Plaintiff received no written notice or other advisement of the Loan Modification

in violation of New York law.

        29.     Plaintiff never consented to the Loan Modification.

        30.     The actual, substantial and adverse impact on the Windward Bora Mortgage has

caused a changed circumstance between the MTGLQ Note and the MTGLQ Mortgage that

requires the MTGLQ Mortgage to become subordinate to the Windward Bora Mortgage.

        31.     Therefore, New York law renders the MTGLQ Mortgage wholly subordinate to the

Windward Bora Mortgage, and the Windward Bora Mortgage becomes the first position mortgage

against the Property.

                         DECLARATORY JUDGMENT FOR
                  PARTIAL SUBORDINATION OF MTGLQ MORTGAGE

        32.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “31” of the Complaint with the same force and effect as if more

specifically set forth herein.

        33.     If it is determined that the unpaid principal balance under the Loan Modification is

greater than the unpaid principal balance under the MTGLQ Mortgage, then the difference

between the Loan Modification and MTGLQ Mortgage must be made subordinate to the

Windward Bora Mortgage.

        34.     The priorities of the MTGLQ Mortgage are bifurcated and would be: (a) MTGLQ

Mortgage; (b) Windward Bora Mortgage; and (c) the amount which equals the Loan Modification

principal balance minus the original principal balance of the MTGLQ Mortgage.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant judgment

in favor of Plaintiff and against the Defendants as follows:


                                                   6
         1. On the First Cause of Action, for unjust enrichment;

         2. On the Second Cause of Action, subordinating in full the MTGLQ Mortgage to the

            Windward Bora Mortgage;

         3. On the Third Cause of Action, subordinating part of the MTGLQ Mortgage in an

            amount to be determined of the MTGLQ Mortgage to the Windward Bora

            Mortgage;

         4. That Plaintiff be awarded Attorneys’ Fees, Costs and Disbursements for this

            Action; and

         5. Such other relief as the Court deems just, equitable and proper.




Dated: New York, New York
       February 11, 2019
                                                  /s/ Seth D. Weinberg____
                                                  Seth D. Weinberg, Esq.
                                                  Counsel for Plaintiff




                                             7
